Citation Nr: 0109826	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  93-13 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-
operative amputation of the right fourth metatarsophalangeal 
joint with neuroma and degenerative changes of the first 
metatarsophalangeal joint (formerly characterized as 
ostectomy with resection of the proximal phalanx of the right 
fourth toe and post-operative bunionectomy of the right great 
toe, on a extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel



INTRODUCTION

The veteran served on active duty from September 1957 to June 
1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran's right foot disability does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent, for 
post-operative amputation of the right fourth 
metatarsophalangeal joint with neuroma and degenerative 
changes of the first metatarsophalangeal joint on an 
extraschedular basis, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.3, (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records reveals the veteran 
sought treatment many times for painful feet.  In May 1961, a 
proximal phalangectomy (ostectomy) of the right fourth toe 
was performed.  

In January 1962, the RO granted service connection for 
ostectomy of the fourth right toe and evaluated the 
disability as zero percent disabling.  

In the report of a VA examination conducted in June 1976, it 
was noted that the veteran's right fourth toe was shortened 
approximately 1 phalanx in depth.  The report shows that she 
was employed as a medical secretary.  The diagnosis was 
residuals of an ostectomy of the fourth toe on the right.  

In September 1976, the RO granted an increased rating to 10 
percent for tender and painful ostectomy of the right fourth 
toe.  

A VA examination was conducted in July 1977.  The diagnosis 
was post-operative ostectomy of the proximal fourth toe of 
the right foot with pain dorsally and pain in the proximal 
portion of the fifth ray at the tarsometatarsal area.  No 
alteration of sensation or calf atrophy was present.  

A July 1977 statement from her employer shows that the 
veteran was employed as a clerk typist, which required that 
she stand for most of the workday.  

The veteran was hospitalized for five days from August to 
September 1980 for complaints of right foot pain.  It was 
noted that her fourth right toe had been a source of pain.  
While she was hospitalized, amputation of the toe was 
performed.  The operation report notes that the toe was 
disarticulated at the metatarsophalangeal (MTP) joint.  The 
final diagnosis was hammer toe, bilaterally, fourth toes.  A 
letter dated in September 1980 shows the veteran was advised 
to remain off work for two weeks.  

In October 1980, the RO re-characterized the service-
connected foot disability as post-operative amputation of the 
right fourth toe metatarsophalangeal joint and denied a 
rating in excess of 10 percent for the disability.  

VA outpatient treatment records dated from September 1980 to 
March 1981 include complaints of right foot pain which had 
increased after amputation of the fourth toe.  

According to the report of a March 1981 VA orthopedic 
examination, the veteran reported having pain in her right 
foot since active duty.  The pain had changed in quality 
since the amputation of her toe to a shooting pain which was 
localized.  The diagnosis was pain in the right fourth toe, 
most likely on a neurogenic basis.  The veteran reported 
being employed by the federal government as a clerk typist 
since February 1980.  

In December 1981, the veteran was afforded a VA neurological 
examination.  The veteran complained of severe pain in the 
area of her amputated right fourth toe and reported she was 
unable to walk long distances.  Following examination, the 
diagnosis was Morton's neuroma of the right fourth toe.  It 
was the examiner's opinion the neuroma at the site of the 
amputation of the right fourth toe was responsible for the 
severe pain in the veteran's right foot and of her inability 
to walk long distances.  She reported being employed at by 
the federal government as a timekeeper since October 1980.

In April 1981, the RO granted an increased rating for the 
right foot disability from 10 percent to 20 percent, 
effective August 27, 1980, for what was characterized as 
post-operative amputation of the right fourth toe 
metatarsophalangeal joint with neuroma and rated under 
Diagnostic Code 5172-5284.  

The veteran was hospitalized in April 1983 for an increasing 
bunion deformity of the right foot.  A McBride bunionectomy 
of the right foot was performed.  The veteran did well 
postoperatively and arrangements were made for follow-up 
outpatient care.  The examiner noted that the veteran could 
return to work in approximately two-to-three months.  She was 
again hospitalized in October 1984.  She was complaining of 
increasing deformity of her right fifth toe, with deviation 
medially.  She reported she was unable to walk more than a 
few blocks.  The diagnoses were painful varus deformity of 
the right fifth toe and status post amputation of the fourth 
toe.  Removal of the proximal phalanx portion of the fifth 
toe, with revision of the stump of the fourth toe and 
syndactylization of the fourth and fifth toes was performed.  
The veteran did well and arrangements were made for follow-up 
outpatient care.  The examiner noted that the veteran could 
return to work in one month.  

VA outpatient treatment records dated in 1985 and 1986 reveal 
intermittent complaints of pain in the right foot.  In March 
1985, the veteran reported she did not want molded shoes, 
which were prescribed by a VA physician.  An X-ray of the 
foot in March 1986 revealed no radiographic signs of 
osteomyelitis.  On a VA examination in August 1986 she was 
noted to have a painful neuroma at the base of the fourth 
toe.  The veteran reported being employed by the federal 
government as a travel clerk.  In October 1986, it was noted 
that she appeared to have symptoms of a traumatic neuroma in 
her right foot, which could be due to the previous surgery 
performed on her right fourth and fifth toes.  

In May 1987, the veteran complained of intermittent pain in 
her foot.  The provisional diagnosis was neuroma.  In August 
1990, she complained of pain in the foot.  The assessment was 
questionable neuroma of the right foot.  In November 1990, 
she sought treatment for pain along the lateral aspect of the 
right foot, which was continuous.  

The veteran sought VA treatment for foot pain on several 
occasions in 1992.  In April 1992, severe pain with symptoms 
strongly suggestive of Morton's neuroma was noted.  

In a statement dated in May 1992, F. Smith, M.D., noted that 
the veteran was experiencing severe pain in her right foot 
and numbness in the third toe and that the symptoms were 
strongly suggestive of a Morton's neuroma which was located 
in the interval between the fourth metatarsal head and the 
third metatarsal head.  

A VA orthopedic examination was conducted in June 1992.  The 
veteran complained of pain in her foot.  She had a molded 
shoe.  Physical examination revealed an ablation of the 
fourth toe of the right foot.  A minimal overlap of the fifth 
toe with an absence of the MTP joint of the fifth toe was 
present.  There were also some residuals of what appeared to 
have been bunion surgery on the right great toe with minimal 
stiffness but 10 degrees of dorsiflexion and 10 degrees of 
plantar flexion of that toe which was somewhat painful in 
motion.  Palpation of the fourth stump and the fifth 
remaining ray of the right foot were also painful.  The 
veteran walked with a limp.  No atrophy of the lower 
extremity musculature was noted.  X-rays revealed the absence 
of all phalanges of the fourth ray of the right foot and the 
absence of the joint of the proximal phalange of the fifth 
toe.  The veteran reported being employed by the federal 
government performing travel related work since December 
1988.

In her December 1992 Substantive Appeal, the veteran stated 
that her foot and back caused constant pain.  She stated that 
the discomfort impaired her ability to function properly and 
she had put in for retirement.  

A VA clinical record dated in October 1994 shows that the 
veteran was seeking treatment for increasing pain in the 
right foot which limited her ambulation to a few blocks.  The 
veteran was able to ambulate without devices, using the heel 
of her right foot.  

The most recent VA outpatient treatment records show no 
complaints or treatment of a right foot disorder in records 
dated in 1995 and 1996.  A January 1996 record noted that the 
veteran would be coming in for VA outpatient care after work.  

The report of a June 1995 VA foot examination notes that the 
veteran was complaining of right hip problems and pain in the 
scar at the site of the fourth toe amputation.  The veteran 
walked with a limp favoring the right hip.  Physical 
examination of the right foot revealed the absence of the 
fourth toe with a positive Tinel sign in the scar at the site 
of the amputation and a small nubbin of skin which was tender 
in that area.  Considerable shortening of the fifth toe 
without restriction of motion was reported.  A scar was 
present over the medial aspect of the distal metacarpal at 
the site of excision of an exostosis there.  X-rays revealed 
the absence of the fourth toe at the MTP joint and the 
absence of the proximal half of the proximal phalanx of the 
fifth toe.  There was also evidence of an exostosectomy of 
the medial aspect of the first metatarsal with no 
degenerative joint disease of the MTP joint.   

In March 1996, the RO granted a separate 10 percent 
evaluation under Diagnostic Code 7804 for the post-operative 
scar on the right fourth toe, MTP joint.  

During a November 1996 VA endocrine consultation examination 
for Paget's disease, the veteran stated that she had worked 
most of her life performing office work and that she was 
fairly sedentary.  

At the time of a VA examination of the veteran's feet in 
September 1997, she complained of pain in the right forefoot, 
which had increased after surgeries.  She also reported nerve 
pain extending over the forefoot of the right foot which 
encompassed the area of the fourth and fifth metatarsal heads 
and the remaining fifth toe.  Her main complaint was the 
inability to wear different types of shoes and inability to 
walk or stand for extended periods.  Physical examination 
revealed minimally diminished sharp, dull and vibratory 
sensation of the right foot.  Skin temperature and turgor 
were normal and the skin was dry.  There was evidence of 
surgical intervention along the first MTP joint of the right 
foot and an amputation of the fourth digit of the right foot 
with evidence of surgical intervention at the fifth toe of 
the right foot with some shortening of the fifth digit.  
There was axial rotation of the fifth digits bilaterally.  It 
was noted that due to "extensive guarding, muscle strength 
and examination at the fourth and fifth metatarsal areas of 
the left foot was almost impossible."  It was also noted 
that the veteran did not allow palpation of the area of the 
previous surgical site.  Palpation proximal to the metatarsal 
heads of the fourth and fifth digits did not elicit 
discomfort.  It was reported that range of motion of the MTP 
joints of the first, second and third toes of the "left" 
foot gave occasional mild discomfort but upon 
redirection/distraction of the veteran, no complaint or 
indication of pain was noted at these sites.  Due to the 
veteran's guarding it was impossible to evaluate for a 
Morton's neuroma in the third intermetatarsal space of the 
right foot and it was not possible to determine if there was 
a palpable click or Mulder's sign.  

The examiner noted that the veteran could stand on her heels 
but could stand on the toes of only her left foot.  The 
veteran was unwilling or unable to stand on the toes of her 
right foot secondary to complaints of pain.  Muscle strength 
was markedly decreased in the right foot but it was not 
apparent to the examiner if this was due to lack of muscle 
power or guarding.  The examiner noted that assessment of any 
functional limitation due to shortening of the fifth digit 
could only be provided based on clinical experience since 
examination was not feasible.  The examiner reported that a 
resection of the base of the fifth digit proximal phalanx 
with syndactylization usually resulted in abatement of 
symptomatology and minimal to no functional loss.  Evidence 
of a neuroma could not be ascertained due to examination 
difficulties.  

A letter dated in August 1999 from A. I. Levy, D.P.M., shows 
that he examined the veteran's foot in July 1999 and reviewed 
certain documents the veteran presented in conjunction with 
the examination.  It was noted that the veteran complained of 
difficulty tolerating shoe gear; she could only wear a flat 
type shoe with a low heel.  When she wore high heels or a 
closed front shoe she experienced pain.  Physical examination 
revealed well-healed surgical scars on the right foot.  There 
was a large gap in the area of the previously amputated right 
fourth toe.  The right fifth toe was medially deviated and 
encroached into the space that was previously occupied by the 
fourth toe, and there was a resultant deformity of the fifth 
metatarsal head laterally due to malposition of the fifth 
toe.  It was noted that neurologic sensation was very 
difficult to test.  Manipulation of the fifth toe was painful 
and manipulation of the stump of the fourth toe was very 
painful.  Manipulation and palpation of the interspaces for 
Mulder's sign test was "extraordinarily" painful.  Dr. Levy 
stated that, while not classic for a Mulder's sign, the 
examination suggested a strong hypersensitivity reaction 
consistent with a Mulder's sign or other neurogenic type of 
mass.  The pain response was described as exceptionally high 
with any type of manipulation.  The veteran's gait was noted 
to be ataxic and she walked with avoidance from the right 
forefoot area.  X-rays were noted to show small residual 
sections of bone just lateral to the fourth metatarsal head 
and just lateral to the fifth metatarsal head.  It was opined 
that they most likely represented small fragments of bone 
left over from the surgery.  The diagnostic impression was 
iatrogenic shortening and instability of the right fifth toe 
and neurogenic mass representing a Morton's neuroma or a 
variant of Morton's neuroma.  It was the examiner's opinion 
with a high degree of medical certainty that pain and 
disability, as well as disfigurement and malposition of the 
right fifth toe, were secondary to resection of the base of 
the fifth toe, causing shortening, instability and pain.  Dr. 
Levy noted the etiology of the mass was difficult to 
determine; it might be a true Morton's neuroma or very 
possibly an iatrogenic nerve injury associated with the 
surgery.  

In September 1999 a VA examiner noted that X-rays of the 
veteran's right foot revealed post-operative changes in the 
distal portion of the first metatarsal.  There was a change 
in the fourth metatarsal head, with evidence of the 
amputation of the fourth toe.  The fifth toe showed some loss 
of the proximal portion of the proximal phalanx, compatible 
with the surgical procedure that was performed.  A varus 
deformity was noted clinically and by X-ray.  It was the 
examiner's opinion that the shortening of the right fifth toe 
was related to the surgical procedure for the lateral right 
foot pain the veteran had.  The right foot disability was 
related to the deformity secondary to the surgery.  The 
examiner opined that the foot disability was of a moderately 
severe nature and that the veteran had some functional 
limitation in the form of pain, a limp and difficulty wearing 
shoes.  

In an April 2000 written presentation, the representative 
argued that the veteran's service-connected right foot 
disability presents an unusual disability picture because she 
has difficulty wearing shoes.  The representative argued that 
this demonstrates entitlement to an extraschedular rating.  
In June 2000 the Board remanded the case to the RO for 
additional development.  The Board requested the RO to 
address this issue and provide the veteran with the 
opportunity to submit evidence and argument on this issue.  
The RO contacted the veteran by letter later that month.  The 
veteran did not respond or otherwise argue in support of this 
issue.  The RO obtained the most recent VA medical treatment 
records dated through December 2000; however, they show 
treatment for disabilities not at issue on appeal.  


Criteria

The VA Schedule for Rating Disabilities (Schedule) provides 
that ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to notice and the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board initially notes that the notice and duty to assist 
requirements of the new law have been satisfied in this 
instance.  The issue of an increased rating for the veteran's 
foot disability was remanded on multiple occasions to obtain 
additional evidence regarding the status of the disability.  
The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by the veteran as well 
as authorized by her to obtain.  These records include 
evidence regarding the veteran's employment history and 
pertinent medical records relating to the veteran's 
treatment, including the history pertaining to 
hospitalization for the right foot disability.  The veteran 
has had an opportunity to offer evidence and she has made 
arguments and submitted evidence on the merits of her claim.  
There is no reasonable possibility that further development 
would aid in substantiating the claim.  The VA has complied 
with its duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107(a) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-2098 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).  

On each occasion that the issue of an increased rating for 
the veteran's foot disability was remanded a copy of the 
remand outlining the requested development was provided to 
the veteran and her representative.  In June 2000 the Board 
remanded the case to the RO specifically for development of 
evidence that would be relevant to an extraschedular rating, 
noting in the remand the type of evidence that would support 
this issue.  The Board requested the RO to address the issue 
and provide the veteran with the opportunity to submit 
evidence and argument on the issue.  The RO contacted the 
veteran by letter later that month, but she did not respond 
or otherwise provide evidence or argument in support of this 
issue.  In light of the foregoing, the Board is satisfied 
that all relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist the veteran as mandated by the 
Veterans Claims Assistance Act of 2000.  

Accordingly, it is concluded that the veteran is not 
prejudiced by the Board deciding her claim on the merits 
without remanding it to the RO for consideration of the new 
legislation.  As set forth above, VA has already met all 
obligations to the veteran under the new legislation.  Thus, 
a remand for consideration of the new law by the RO would 
only serve to further delay resolution of the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The evidence shows that the veteran's right foot disability 
caused significant interference with her employment and 
required several periods of hospitalization because of right 
foot surgeries.  However, this was many years ago.  She was 
hospitalized in May 1961 for right fourth toe surgery and for 
several days in 1980 for amputation of the fourth right toe.  
The evidence shows that the latter surgery resulted in a two-
week period during which she was unable to work.  At that 
time she was employed as a medical secretary or clerk typist, 
which for unexplained reasons reportedly required that she 
stand for most of the workday.  The veteran reported missing 
significant time from work during the VA examinations 
performed in the late 1970's and early 1980's.  Finally, the 
veteran was again hospitalized in April 1983 and in October 
1984 for additional foot surgeries.  After the April 1983 
surgery, it was noted that the veteran could not return to 
work for approximately two-to-three months, and after the 
October 1984 surgery, she could not return to work for one 
month.  

While the above evidence shows that the veteran's right foot 
disability resulted in repeated hospitalizations and 
significant time lost from work in the remote past, our focus 
is on the more recent past and present.  The evidence does 
not show further hospitalization for the veteran's right foot 
disability since the mid-1980s.   

The evidence reflects that the veteran had been employed for 
many years by the federal government in variously reported 
capacities.  In her December 1992 Substantive Appeal, she 
stated that her foot and back caused constant pain and that 
the discomfort impaired her ability to function properly; 
thus, she had applied for retirement.  However, despite her 
contention that she could no longer work due to her right 
foot disability, the evidence shows that she continued 
working, as noted in a January 1996 VA outpatient treatment 
record.  

The evidence further shows that during a November 1996 VA 
consultation for Paget's disease, the veteran stated that she 
had worked most of her life performing office work and that 
she was fairly sedentary.  This evidence shows that the 
veteran continued working and that, in addition to her right 
foot disability, she also had Paget's disease of the bone and 
complained of fatigue and musculoskeletal symptoms, all 
unrelated to her service-connected foot disability.  Noting 
was noted at that time to indicate that the foot disability 
resulted in an exceptional or unusual disability picture with 
such related factors as marked interference with employment.  

The representative has argued that the veteran's service-
connected right foot disability presents an unusual 
disability picture because she has difficulty wearing shoes.  
It is not alleged that the veteran can not wear shoes; 
rather, it appears that she is unable to wear closed shoes 
with high heels.  However, the esthetics of the veteran's 
footwear is not a factor for consideration when deciding 
whether her foot condition markedly interferes with 
employment as a clerical/office worker or otherwise creates 
an unusual disability picture.  

While statements of the veteran can be accepted as showing 
that her right foot disability is symptomatic, limits the 
type of shoes she can wear, and may have an affect on certain 
physical activities, neither her statements nor the other 
evidence (including the medical records) show that the 
service-connected disability results in marked interference 
with employment.  The percentage ratings under the Schedule 
are themselves representative of the average impairment in 
earning capacity resulting from diseases and injuries.  38 
C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  That provision speaks 
directly to the facts of this case.  Factors such as missing 
time from work or requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
schedular evaluations currently assigned to the veteran's 
right foot disability.  What the veteran has not shown in 
this case is that her right foot disability, in and of 
itself, results in an unusual disability picture that renders 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.

The Board finds that the veteran's right foot disability does 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Thus, the criteria for an evaluation in excess of 
20 percent, for post-operative amputation of the right fourth 
metatarsophalangeal joint with neuroma and degenerative 
changes of the first metatarsophalangeal joint on an 
extraschedular basis, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.3, (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No.   106-475, 114 
Stat. 2096 (2000).  


ORDER

Entitlement to a rating in excess of 20 percent for on an 
extraschedular basis for the service-connected right foot 
disorder is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

